Exhibit 10.1
 
Steak n Shake Operations, Inc.
First Amendment to Credit Agreement
 
This First Amendment to Credit Agreement (herein, the “Amendment”) is entered
into as of September 18, 2013, by and among Steak n Shake Operations, Inc. (the
“Borrower”), the Subsidiary Guarantors party hereto, the Lenders party hereto,
and Fifth Third Bank, an Ohio banking corporation, as Administrative Agent (the
“Administrative Agent”), Collateral Agent (the “Collateral Agent”) and L/C
Issuer.
 
Recitals:
 
A.The Borrower, the Subsidiary Guarantors party thereto, the Lenders party
thereto, and the Administrative Agent are party to a Credit Agreement dated as
of September 25, 2012 (as such agreement may be amended, modified, restated or
supplemented from time to time, the “Credit Agreement”).  
 
B.The Borrower has requested that the Administrative Agent, the Collateral
Agent, the L/C Issuer, and the Lenders amend Section 6.10(a) (Maximum Total
Leverage Ratio) of the Credit Agreement and to make certain other amendments to
the Credit Agreement.
 
C.The Administrative Agent, the Collateral Agent, the L/C Issuer and the Lenders
have agreed to amend the Credit Agreement, under the terms and conditions set
forth in this Amendment.
 
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
Section 1.          Incorporation of Recitals; Defined Terms.  The Borrower
acknowledges that the Recitals set forth above are true and correct.  This
Amendment shall constitute a Loan Document, and the Recitals shall be construed
as part of this Amendment.  Each capitalized term used but not otherwise defined
herein, including capitalized terms used in the introductory paragraph hereof
and the Recitals, has the meaning assigned to it in the Credit
Agreement.  Without limiting the foregoing, “First Amendment Effective Date”
means September 18, 2013.
 
Section 2.          Amendments to the Credit Agreement.  
 
(a)The definitions of “Asset Sale”, “Consolidated EBITDA”, “Excess Cash Flow
Period”, “Extraordinary Receipts”, and “Hedging Obligations” appearing in
Section 1.01 of the Credit Agreement are amended and restated in their entirety
to read as follows:
 
“Asset Sale” shall mean (a) any disposition of any property, by any Company and
(b) any issuance or sale of any Equity Interests of any Subsidiary of the
Borrower, in each case, to any person other than a Subsidiary of the Borrower
that is a Loan Party.  Notwithstanding the foregoing, none of the following
shall constitute “Asset Sales”: (i) any disposition of assets permitted by, or
expressly referred to in, Section 6.04(c), 6.06(a), 6.06(g), 6.06(h), 6.06(i),
6.06(j) or 6.06(k), (ii) solely for purposes of clause (a) above, any
disposition of any property, by any Company for Fair Market Value resulting in
not more than $2,000,000 in Net Cash Proceeds per asset sale (or series of
related asset sales) and not more than $5,000,000 in Net Cash Proceeds in any
fiscal year, and (iii) any disposition of the June 2013 Contributed Cracker
Barrel Shares so long as the disposition thereof is at Fair Market Value.
 
 
 

--------------------------------------------------------------------------------

 
 
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto, without duplication, in each case
only to the extent (and in the same proportion) deducted in determining such
Consolidated Net Income (and with respect to the portion of Consolidated Net
Income attributable to any Subsidiary of Borrower only if a corresponding amount
of cash would be permitted to be distributed to Borrower by such Subsidiary by
operation of the terms of its Organizational Documents and all agreements,
instruments, Orders and other Legal Requirements applicable to such Subsidiary
or its equityholders; for purposes of clarity, the exclusions from Consolidated
Net Income set forth in clauses (a) through (i) of the definition thereof are
not deductions made in determining such Consolidated Net Income):
 
(a)Consolidated Interest Expense for such period;
 
(b)Consolidated Amortization Expense for such period;
 
(c)Consolidated Depreciation Expense for such period;
 
(d)Consolidated Tax Expense for such period; and
 
(e)the aggregate amount of all other non-cash items reducing Consolidated Net
Income (excluding any non-cash charge that results in an accrual of a reserve
for cash charges in any future period or the amortization of a prepaid cash item
that was paid in a prior period or any write-down or write off of assets for
such period); and
 
(y) subtracting therefrom the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business) for such period.
 
 
2

--------------------------------------------------------------------------------

 
 
“Excess Cash Flow Period” shall mean each fiscal year of Borrower commencing
with the fiscal year ending in 2013.
 
“Extraordinary Receipts” shall mean any cash received by or paid to or for the
account of any person not in the ordinary course of business, including tax
refunds, pension plan reversions, proceeds of insurance, judgments, settlements,
condemnation awards (and payments in lieu thereof), indemnity payments, and any
purchase price adjustments; provided that, for the avoidance of doubt, the
following shall not be Extraordinary Receipts: (i) the receipt by Borrower of
amounts pursuant to Section 2.15(f), (ii) the receipt by Borrower from Holdings
or a third-party that is not an Affiliate of any Company of cash in exchange for
the issuance of Qualified Capital Stock, (iii) the receipt of insurance
proceeds, condemnation awards and other compensation received in respect of any
Casualty Events, (iv) the receipt by Borrower or any of its Subsidiaries of
purchase price credits under any supply agreements or deposits under any
franchise agreements, and (v) the receipt by the Borrower of any cash from the
Lion Fund II.
 
“Hedging Obligations” shall mean obligations (not including any Excluded Swap
Obligations) under or with respect to Hedging Agreements.
 
(b)Clause (a) of the definition of “Consolidated Net Income” in Section 1.01 of
the Credit Agreement is amended and restated in its entirety to read as follows:
 
(a)the net income (or loss) of any person (other than a Subsidiary of Borrower)
in which the Borrower or any of its Subsidiaries has an ownership interest,
except to the extent that cash in an amount equal to any such income has
actually been received by Borrower or (subject to clause (b) below) any of its
Wholly Owned Subsidiaries from such person during such period; provided that,
Consolidated Net Income shall not include any cash received by the Borrower from
the Lion Fund II;
 
(c)Section 1.01 of the Credit Agreement is amended to add thereto the following
defined terms in the appropriate alphabetical order:
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
 
 
3

--------------------------------------------------------------------------------

 
 
“Cracker Barrel” shall mean Cracker Barrel Old Country Store, Inc.
 
“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guaranty of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guaranty thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation, or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason not to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guaranty of such Subsidiary Guarantor or the grant of such security interest
becomes effective with respect to such related Swap Obligation.  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
illegal.
 
“June 2013 Contributed Cracker Barrel Shares” shall mean the shares of common
stock of Cracker Barrel contributed to the Borrower pursuant to the June 2013
Cracker Barrel Share Contribution.
 
“June 2013 Cracker Barrel Share Contribution” shall mean the contribution by
Holdings to the Borrower of 500,000 shares of common stock of Cracker Barrel on
June 6, 2013.”
 
“Lion Fund II” means Lion Fund II, L.P., a Delaware limited partnership.
 
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Subsidiary Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guaranty or grant of the relevant security interest becomes effective
with respect to such Swap Obligation (or such other Subsidiary Guarantor that
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder) and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
 
4

--------------------------------------------------------------------------------

 
 
“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract, or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.
 
(d) Subsections (i) and (ii) of Section 2.10(c) of the Credit Agreement are
amended and restated in their entirety to read as follows:
 
(i)(A) so long as no Default shall then exist or would arise therefrom and the
aggregate of such Net Cash Proceeds of Asset Sales constituting fixed or capital
assets shall not exceed $5,000,000 in any fiscal year of Borrower, such proceeds
shall not be required to be so applied on such date to the extent that Borrower
shall have delivered an Officers’ Certificate to the Administrative Agent on or
prior to such date stating that such Net Cash Proceeds are reasonably expected
to be reinvested in fixed or capital assets of any Loan Party within 360 days
following the date of such Asset Sale occurring (which Officers’ Certificate
shall set forth the estimates of the proceeds to be so expended); provided that,
if the property subject to such Asset Sale constituted Collateral, then all
property purchased or otherwise acquired with the Net Cash Proceeds thereof
pursuant to this subsection shall be made subject to the first priority
perfected Lien (subject to Permitted Liens) of the applicable Security Documents
in favor of the Collateral Agent, for its benefit and for the benefit of the
other Secured Parties in accordance with Sections 5.11 and 5.12; and
 
(B) so long as no Default shall then exist or would arise therefrom and to the
extent that the aggregate of such Net Cash Proceeds of Asset Sales constituting
shares of common stock of Cracker Barrel owned by the Borrower on or prior to
December 31, 2012 (and replacements thereof constituting marketable securities
that are registered on a national securities exchange) shall be equal to or less
than $50,000,000 (provided that, such $50,000,000 amount shall increase by the
consideration paid for acquired marketable securities permitted to be acquired
pursuant to an increase in the Other Investment Baskets under Section 6.04(l),
if any), such proceeds shall not be required to be so applied on such date to
the extent that Borrower shall have delivered an Officers’ Certificate to the
Administrative Agent on or prior to such date stating that the Borrower has
reinvested such proceeds, or reasonably expects to reinvest such proceeds in
marketable securities registered on a national securities exchange within 360
days following the date of such Asset Sale (which Officers’ Certificate shall
set forth the expected amount of such proceeds to be so expended (or as so
expended)); provided that, all Net Cash Proceeds of any such Asset Sale and all
marketable securities purchased or otherwise acquired with such Net Cash
Proceeds pursuant to this subsection shall be made subject to the first priority
perfected Lien (subject to Permitted Liens) of the applicable Security Documents
in favor of the Collateral Agent, for its benefit and for the benefit of the
other Secured Parties in accordance with Sections 5.10, 5.11 and 5.12; and
 
 
5

--------------------------------------------------------------------------------

 
 
(ii) if all or any portion of such Net Cash Proceeds under subsection (i)(A)
above is not so reinvested within such 360-day period or if all or any portion
of such Net Cash Proceeds under subsection (i)(B) above is not so reinvested
within such 360-day period, such unused portion shall be applied on the last day
of such period as a mandatory prepayment as provided in this Section 2.10(c).  
 
For purposes of determining compliance with this Section 2.10(c), and whether a
sale of identical securities occurs pursuant to subsections (i)(B) above, all
sales of identical securities (and replacements thereof) shall be based on a
last-in, first-out method.
 
(e)Section 2.14 of the Credit Agreement is amended by adding after clause
(c)(vi) thereof the following separate paragraph:
 
Notwithstanding anything contained herein to the contrary, no proceeds of any
Collateral or payment made under or in respect of any Guarantees received from
any person who is not an “eligible contract participant” as defined in the
Commodities Exchange Act and regulations thereunder shall be applied to the
payment of any Hedging Obligations, but appropriate adjustments shall be made
with respect to payments from the Borrower and the Subsidiary Guarantors to
preserve the allocation to Hedging Obligations otherwise set forth in this
Section.
 
(f)Section 6.04 of the Credit Agreement is amended to (i) remove the word “and”
at the end of clause (m), (ii) remove the period at the end of clause (n) and
add “; and” in lieu thereof, and (iii) add a new clause (o) to read as follows:
 
(o)Investment in the Lion Fund II; provided that, (i) the capital contribution
for such Investment shall consist solely of the contribution of June 2013
Contributed Cracker Barrel Shares, and (ii) Sardar Biglari, or an entity
controlled by Sardar Biglari, shall be the general partner of Lion Fund II.
 
(g)Section 6.08(a) of the Credit Agreement is amended and restated in its
entirety to read as follows:
 
 
6

--------------------------------------------------------------------------------

 
 
(a) so long as no Event of Default exists, payment of cash by the Borrower to
Holdings in an amount equal to or less than the amount of any cash received by
the Borrower from Lion Fund II;
 
(h)The required Total Leverage Ratio for the Test Period End Date of
September 30, 2013 set forth in the schedule included in Section 6.10(a) of the
Credit Agreement is amended to be “3.75 to 1.00”.
 
(i)The first sentence of Section 7.01 of the Credit Agreement is amended and
restated in its entirety to read as follows:
 
The Subsidiary Guarantors hereby, jointly and severally, guarantee, as primary
obligors and not as sureties, to each Secured Party and their respective
successors and assigns, the prompt payment and performance in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of the
Title 11 of the United States Code after any bankruptcy or insolvency petition
under Title 11 of the United States Code) on the Loans made by the Lenders to,
and the Notes held by each Lender of, Borrower, and all other Secured
Obligations (provided, however that, with respect to each Subsidiary Guarantor,
subject to Section 7.11, Hedging Obligations guaranteed by such Subsidiary
Guarantor shall exclude all Excluded Swap Obligations) from time to time owing
to the Secured Parties by any Loan Party in each case strictly in accordance
with the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”).
 
(j)Article VII of the Credit Agreement is amended by adding thereto after
Section 7.10 thereof the following new Section 7.11:
 
Section 7.11. Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Subsidiary Guarantor to honor all of its obligations under this Article VII in
respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 7.11 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 7.11, or otherwise under this Section, voidable under
applicable Legal Requirements relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount).  The obligations of each Qualified
ECP Guarantor under this Section 7.11 shall remain in full force and effect
until discharged in accordance with Section 11.3.  Each Qualified ECP Guarantor
intends that this Section 7.11 constitute, and this Section 7.11 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 3.          Acknowledgement. By execution of this Amendment, each of the
Administrative Agent, the Collateral Agent, the L/C Issuer, and the Lenders
acknowledge and agree that, so long as the Borrower did not pay any
consideration for the June 2013 Contributed Cracker Barrel Shares, the June 2013
Cracker Barrel Share Contribution is permitted by Section 6.04(l) of the Credit
Agreement.
 
Section 4.          Conditions Precedent. This Amendment shall become effective
as of the First Amendment Effective Date upon satisfaction of all of the
conditions set forth in this Section 4 to the satisfaction of Administrative
Agent:
 
(a)The Administrative Agent shall have received this Amendment executed and
delivered by each of the applicable parties hereto.
 
(b)The Administrative Agent shall have received a Federal Reserve Form U-1
executed and delivered by the Borrower with respect to any Borrowing occurring
after the Closing Date and prior to the First Amendment Effective Date.
 
(c)The Borrower shall have paid all fees owing to Fifth Third Bank, as
Administrative Agent, Collateral Agent and L/C Issuer.
 
(d)The representations and warranties contained herein shall be true and correct
in all material respects as of the date hereof and no Default or Event of
Default shall exist as of the First Amendment Effective Date.
 
Section 5.          Acknowledgement of Liens.  The Borrower and the Subsidiary
Guarantors hereby acknowledge, confirm and agree that the Collateral Agent has a
valid, enforceable and perfected first-priority lien upon and security interest
in (subject only to Permitted Liens) the Collateral granted to Collateral Agent
pursuant to the Loan Documents, and nothing herein contained shall in any manner
affect or impair the priority of the Liens created and provided for thereby as
to the indebtedness, obligations, and liabilities which would be secured thereby
prior to giving effect to this Amendment.
 
Section 6.          Representations and Warranties of Borrower and Subsidiary
Guarantors.  To induce the Administrative Agent, the Collateral Agent, the L/C
Issuer, and the Lenders to enter into this Amendment, the Borrower and each
Subsidiary Guarantor hereby represent and warrant to the Administrative Agent,
the Collateral Agent, the L/C Issuer, and the Lenders that, as of the First
Amendment Effective Date: (a) after giving effect to this Amendment, no
representation or warranty of the Borrower or any Subsidiary Guarantor in any
Loan Document, including this Amendment, shall be untrue or incorrect in any
material respect as of the First Amendment Effective Date, except to the extent
that such representation or warranty expressly relates to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, (b) no Default or Event of Default exists, or would result herefrom, and
(c) the Borrower and each Subsidiary Guarantor have the power and authority to
execute, deliver and perform this Amendment and have taken all necessary action
to authorize their execution, delivery and performance of this Amendment.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 7.          Affirmation of Subsidiary Guarantors.  Each Subsidiary
Guarantor hereby confirms to the Administrative Agent, the Collateral Agent, the
L/C Issuer, and the Lenders that, after giving effect to this Amendment, the
Credit Agreement and each other Loan Document to which such Subsidiary Guarantor
is a party continues in full force and effect and is the legal, valid and
binding obligation of such Subsidiary Guarantor, enforceable against such
Subsidiary Guarantor in accordance with its terms except as enforceability may
be limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.  Each Subsidiary Guarantor acknowledges and agrees that (a)
nothing in the Credit Agreement, this Amendment or any other Loan Document shall
be deemed to require the consent of such Subsidiary Guarantor to any future
amendments to the Credit Agreement, and (b) the Lender parties hereto are
relying on the assurances provided herein in entering into this Amendment and
maintaining credit outstanding to the Borrower.
 
Section 8.          Miscellaneous.

 
(a)Successors and Assigns.  This Amendment shall be binding on and shall inure
to the benefit of the Borrower, the Subsidiary Guarantors, the Administrative
Agent, the Collateral Agent, the L/C Issuer, and the Lenders, and their
respective successors and assigns.  The terms and provisions of this Amendment
are for the purpose of defining the relative rights and obligations of the
Borrower, the Subsidiary Guarantors, the Administrative Agent, the Collateral
Agent, the L/C Issuer, and the Lenders with respect to the transactions
contemplated hereby and there shall be no third party beneficiaries of any of
the terms and provisions of this Amendment.
 
(b)Entire Amendment.  This Amendment, including all schedules and other
documents attached hereto or incorporated by reference herein or delivered in
connection herewith, constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes all other understandings,
oral or written, with respect to the subject matter hereof.  Except as
specifically waived and amended hereby, all of the terms and conditions set
forth in the Credit Agreement shall stand and remain unchanged and in full force
and effect.
 
(c)Fees and Expenses.  The Borrower agrees to pay on demand all reasonable fees,
costs and out-of-pocket expenses (including attorneys’ fees and expenses)
incurred by the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment and the other documents being executed
and delivered in connection herewith and the transactions contemplated hereby.
 
(d)Headings.  Section and sub-section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
 
 
9

--------------------------------------------------------------------------------

 
 
(e)Severability.  Wherever possible, each provision of this Amendment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.
 
(f)Conflict of Terms.  Except as otherwise provided in this Amendment, if any
provision contained in this Amendment is in conflict with, or inconsistent with,
any provision in any of the Loan Documents, the provision contained in this
Amendment shall govern and control.
 
(g)Counterparts.  This Amendment may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.  Delivery of an executed signature page to this Amendment by
facsimile transmission or by e-mail transmission of an Adobe portable document
format file (also known as a “PDF” file) shall be effective as delivery of a
manually executed counterpart hereof.
 
(h)Incorporation of Credit Agreement.  The provisions contained in
Sections 10.09 (Governing Law; Jurisdiction; Consent to Service of Process) and
10.10 (Waiver of Jury Trial) of the Credit Agreement are incorporated herein by
reference to the same extent as if reproduced herein in their entirety, except
with reference to this Amendment rather than the Credit Agreement.
 
[Signature Pages to Follow]


 
 
10

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first set forth
above.
 

 
“Borrower”
     
Steak n Shake Operations, Inc.
         
By:
/s/ Duane Geiger    
Name:
Duane Geiger    
Title:
Chief Financial Officer

 

 
[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 



 
“Subsidiary Guarantors”
     
Steak n Shake, LLC
         
By:
/s/ Duane Geiger    
Name:
Duane Geiger    
Title:
Chief Financial Officer


 

 
Steak n Shake Enterprises, Inc.
         
By:
/s/ Duane Geiger    
Name:
Duane Geiger    
Title:
Chief Financial Officer

 
 
 
[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 



 
“Lenders”
     
Fifth Third Bank, an Ohio banking corporation, as Administrative Agent, as
Collateral Agent, as L/C Issuer, and as a Lender
         
By:
/s/ William J. Krummen    
Name:
William J. Krummen    
Title:
Vice President

 
 
 
[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 



 
Regions Bank, as a Lender
         
By:
/s/ Scott C. Tocci    
Name:
Scott C. Tocci    
Title:
Managing Director

 
 
 
[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 



 
Wells Fargo Bank, N.A., as a Lender
         
By:
/s/ Darcy McLaren    
Name:
Darcy McLaren    
Title:
Director

 
 
 
[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 



 
Compass Bank, as a Lender
         
By:
/s/ Volkan Salar    
Name:
Volkan Salar    
Title:
Senior Vice President


 
 
[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

 

 
CIT Finance LLC, as a Lender
         
By:
/s/ Renee M. Singer    
Name:
Renee M. Singer    
Title:
Managing Director

 
 
 
[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

 

 
Cadence Bank, as a Lender
         
By:
/s/ John M. Huss    
Name:
John M. Huss    
Title:
Managing Director

 

 
[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

 

 
First Tennessee Bank National Association, as a Lender
         
By:
/s/ J. Ashley Sutherland    
Name:
J. Ashley Sutherland    
Title:
Vice President

 

 
[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 